             Case 18-34658 Document 396 Filed in TXSB on 10/28/19 Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                               ENTERED
                                                                                                                        10/28/2019

    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,1                              §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §

        AGREED ORDER GRANTING SECOND INTERIM APPLICATION FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
    DIAMOND MCCARTHY LLP, AS GENERAL COUNSEL FOR THE DEBTORS FOR
             THE PERIOD JANUARY 1, 2019 THROUGH JULY 31, 2019
                      (This Order relates to ECF No. 346)

             Upon consideration of the Second Interim Application for Allowance of Compensation and

Reimbursement of Expenses (the “Application”) of Diamond McCarthy LLP (“Diamond

McCarthy”), as general counsel to Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC (each a “Debtor” and collectively the “Debtors”) for the period January 1, 2019

through and including July 31, 2019 (the “Application Period”) and the Court having determined it

has jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.

§ 1334, 11 U.S.C. §§ 330 and 331, Federal Rule of Bankruptcy Procedure 2016, and Local Bankruptcy

Rule 2016-1; and it appearing to the Court that the Application and the relief requested therein is a

core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409; and it appearing to the Court that due and proper notice of the

Application has been given and no other or further notice need be provided; and it further appearing

to the Court after review of the Application, any objections (any outstanding as of the hearing date on



1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).


ORDER ON DIAMOND MCCARTHY SECOND INTERIM FEE APPLICATION                                                       PAGE 1 OF 2
        Case 18-34658 Document 396 Filed in TXSB on 10/28/19 Page 2 of 3



the Application having been overruled) and the record made by Diamond McCarthy during the

hearing before the Court on the Application that Diamond McCarthy has established the basis for

interim allowance of fees and expenses during the Application Period as set out in the Application;

IT IS HEREBY:

       ORDERED that the relief requested in Diamond McCarthy’s Application is approved in the

amount of $86,798.57 (the “Second Interim Award”) consisting of attorney and paralegal fees in the

amount of $72,581.75 (which is half of the $145,163.50 in fees requested in the Application) and out-

of-pocket expenses of $14,216.82.

       ORDERED that the Debtors shall pay to Diamond McCarthy the Second Interim Award

promptly following entry of this Order.

       ORDERED that the Second Interim Award is made without prejudice to Diamond

McCarthy’s right to argue in a final fee application that fees incurred during the Application Period

but not approved in this Order should be awarded.

       ORDERED that all objections by HL Builders, formerly known as CD Homes, to the First

and Second Interim Applications for Allowance of Compensation are reserved and preserved pending

further hearings for further interim or final compensation.

       ORDERED that the Court shall retain jurisdiction with respect to all matters relating to the

interpretation and implementation of this order.



DATED: _________________, 2019.

                                               ____________________________________
                         October 28,01,
                          November   2019
                                        2018 THE HONORABLE JEFFREY NORMAN
                                               UNITED STATES BANKRUPTY JUDGE




ORDER ON DIAMOND MCCARTHY SECOND INTERIM FEE APPLICATION                                 PAGE 2 OF 2
       Case 18-34658 Document 396 Filed in TXSB on 10/28/19 Page 3 of 3



    SUBMITTED BY:                           AGREED TO AS TO FORM ONLY:

    DIAMOND McCARTHY LLP                    FUQUA & ASSOCIATES, PC

    By: /s/ Charles M. Rubio                By: /s/ Richard L. Fuqua
    Charles M. Rubio                        Richard L. Fuqua
    TBA No. 24083768                        State Bar No. 075522300
    crubio@diamondmccarthy.com              5005 Riverway, Suite 250
    Two Houston Center                      Houston, TX 77056
    909 Fannin, 37th Floor                  (713) 960-0277 Telephone
    Houston, TX 77010                       (713) 960-1064 Facsimile
    Telephone: (713) 333-5100               RLFuqua@FuquaLegal.com
    Facsimile: (713) 333-5199
                                            Counsel for CD Homes, LLC
    Counsel to Debtors and Debtors-in-
    Possession




ORDER ON DIAMOND MCCARTHY SECOND INTERIM FEE APPLICATION                PAGE 3 OF 2
